Case 3:19-cv-00388-RNC Document 34-6 Filed 04/30/19 Page 1of 3

EXHIBIT 5

 
 

 

 
 
 

 

19-cv-00388-RNC Document 34-6 Filed 04/30/19 Page 2 of 3

Case 3

Connecticut State Police Connecticut Server Drugfire Network.

 

 

Heriden, cT Drugfire System
GRC System General Rifling Characteristics 15~Feb-2000 11:16
Page 1 ‘
. Land Width* Groove Width*
Country Manufacturer FT Hodel cartridge Poly/Qut j Twist NL Min Max Min Max
J iT us BERETTA PL | 92F SNM LUGER Cut Right 6 62 45 4106 jiz
iT us BERETTA PI | 92F SNM LUGER cut Right 6 73 7S 700 102
IT US ETT PI | 92Fs SMM LUGER Cut Right é T2 7 i6éG 16
23 a ‘ ; ae 2 2 z a

 

 

 

BLOCK
FR & KOCH
-

 

 

 

 

 

 

 

 

 

 

 

ae gece
HECKLER & KOCH
HECKLER & KOCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

1S iMz (UZI) Pi | PISTOL 9M LUGER “tut Right | 6 $5 70 105 110
cD JOHN INGLIS PI SHH LUGER Cut Right | 6 T2 72 108 110
oD JOHN INGLIS pi | CHINESE CONTRACT OWN LUGER Cut | Right |S 3 73. 108 408

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RC NORENCO PI | 2igA cut Right | 6 70 ve toe | TiO
RC NORINCO pr | 778 Cut Right | 6 8 70 106 | 406
PO RADON pI | 35 OMM LUGER Out Right | 6 72 73 105] 106 -

* Values. are, SAE.

  
19-cv-00388-RNC Document 34-6 Filed 04/30/19 Page 3 of 3

Case 3

 

 

 

 

 

Connecticut State Police
Meriden, CT

Cannecticut Server Brugfire. Network
Drugfire System

 

 

GRC System General RifLing Characteristics 15-Feb-2000 11:16
Page 2
Land Width* Groove Width*
country Manufacturer FT Model Cartridge Poly/Cut | Fwist NL Min Max Min Max
FO RADOM PI | 35 9MM LUGER cut Right é 2 73 106 iW
PO RADOM PE | W2/35 SMM LUGER cut Right & 3 74 102 103

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Key to FT - Firearm Type and Desertption

First Letter - Firearm Type

Secerd Letter - Firearm Gescription

B: Submachine Gun/Machine Pistol Az

C: Rifle/Shotgun Combination
H: Machine Gun

P: Pistol

Ri Rifle

S$: Shotgun

2: ALL Others

* Values are SAE,

B:
c
Br
£t
a:
Ps
T:
ks
R:
3:
Wi
x:

Automatic

Bolt Action
Carbine
Derringer /
Double Barrel Side/Side
Over & Under
Pump ;
Semiautomatic
Lever Action
Revolver

Single Shot
Three Barrels
Four+ Barrels

Search Criteria

ALL Records Where:

Caliber

Cartridge

Firearm Type

Rifling

Direction of Twist

Number of Lands and Grooves
Land Width

Groove Width

 

iss
iss
ist
iss
jst
ist
{sr
is:

+281 and
‘SMM LUGER' and
"Pistol! and

‘Sot? and

‘Right’ and

6" and

D&9 +/- 4 (SAE) and
105 +/- 4 {SAE}

 
